Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the second protective member is disposed is a same layer as the first protective member”, which does not make clear the position of the first protective member nor the relationship with the position of the second protective member nor of the same layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al WO 2018/057652 A1)(“Fournier”) in view of Ho et al (US 2019/0237008 A1)(“Ho”).
Fournier discloses a display  (para. 0003) including
A display panel including a front, a side extending from the front, a pad portion 214 (para. 0096 and Fig. 45 shown feature 2010, which is shown in Fig. 5 , feature 102 is a display  (para. 0092) and  as feature 214  is a flexible circuit ) extending from the first side, the pad is on the pad portion, as the pad 
The first side of feature 204  is bent (Fig. 5), each part of the first side displays an image, as the first side is the display portion (para. 0092 and Fig. 5)
A first protective member below the display panel and overlapping the first side
A second protective member 158 below the display and in direct contact with the display panel, as Fournier discloses that the display 102 has contact with the supporting element 158 (para. 0095), the second protective member overlaps the pad portion 214 (Fig. 5)
The first protective member includes a first protective film and a first adhesive layer between the display panel and the first protective film, as Fournier discloses adhesive layers, which Fournier discloses are not shown (para. 0095) between the protective layers and the display (para. 0095). 
Fournier is silent with respect to a side part displays an image.
Ho, in the same field of endeavor of display device (Abstract and para. 0003), discloses lateral emission of a display device (para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined lateral emitting as disclosed by Ho with the device disclosed by Fournier in order to obtain the benefit of uniformity of the display as disclosed by Ho (Ho, para. 0003).
Re claim 2:  Fournier discloses the first and second protective members 918 and 928 spaced from each other (Fig. 14 and para. 0114).
Re claim 3:  Fournier discloses the first and second protective members have different materials from each other, as Fournier discloses the protective member 928 includes metal from metal traces (para. 0114).
Re claim 4:  Fournier discloses in Fig. 14 the first and second protective layers 918 and 928 are from the same layer (para. 0114 and Fig. 14).

Re claim 7:  Fournier discloses on the pad portion is a second protective member having a bending stiffness greater than a bending stiffness of the first protective member, as Fournier discloses a plate 918 adding stiffness (para. 0112 and Fig. 14), and a plate 934 covering metal traces and providing stiffness (para. 0116 and Fig. 14).  Fournier also discloses compression bonding of the layers, as Fournier discloses pressing the layers together between rollers (para. 0174).
Re claim 9:  Fournier discloses a second adhesive layer 930 between the second protective member 958 and the second protective film 928 (Fig. 14 and para. 0114).
Re claim 10:  Fournier discloses the protective film of the first and second protective film include a material which is the same  and the adhesive of the first and second adhesive are the same, as Fournier discloses on the pad portion is a second protective member having a bending stiffness greater than a bending stiffness of the first protective member, as Fournier discloses a plate 918 adding stiffness (para. 0112 and Fig. 14), and a plate 934 covering metal traces and providing stiffness (para. 0116 and Fig. 14).  Fournier discloses adhesive 930 in Fig. 14 as the adhesive for the second layer 928 (para. 0114) and discloses the first layer 019 is also adhered by adhesive although not shown (para. 0079).
Re claim 11:  Fournier discloses in plan view a rectangular shape (Fig. 1) and side parts which are bent (Fig. 3, portion 218).
Re claim 12:  Fournier discloses feature 214  is a flexible circuit ) extending from the first side, the pad is on the pad portion, as the pad portion is a flexible circuit (para. 0096), the display layer 204 is connected to the flexible circuit (para. 0096)
Re claim 13:  Fournier discloses a bracket 158 which supports the display (Fig. 5 and para. 0095),
Re claim 14:  Fournier discloses a glass protection covering the first side part (para. 0070).
Re claim 15:  Fournier discloses a display  (para. 0003) including

The first side of feature 204  is bent (Fig. 5), each part of the first side displays an image, as the first side is the display portion (para. 0092 and Fig. 5)
A first protective member below the display panel and overlapping the first side
A second protective member 158 below the display and in direct contact with the display panel, as Fournier discloses that the display 102 has contact with the supporting element 158 (para. 0095), the second protective member overlaps the pad portion 214 (Fig. 5)
The first protective member includes a first protective film and a first adhesive layer between the display panel and the first protective film, as Fournier discloses adhesive layers, which Fournier discloses are not shown (para. 0095) between the protective layers and the display (para. 0095).
Fournier also discloses on the pad portion is a second protective member having a bending stiffness greater than a bending stiffness of the first protective member, as Fournier discloses a plate 918 adding stiffness (para. 0112 and Fig. 14), and a plate 934 covering metal traces and providing stiffness (para. 0116 and Fig. 14).  Fournier also discloses compression bonding of the layers, as Fournier discloses pressing the layers together between rollers (para. 0174), which is a disclosure of the comparative values of the modulus of the two layers.
Re claim 16:  Fournier discloses the first protective member 918 does not overlap the pad (Fig. 14).
Claim 18:  Fournier discloses forming an OLED display and connecting a flexible circuit to the substrate (Fig. 45  and   para. 0082 and 0179), on the pad portion is a second protective member having 
               Re claim 19:  Fournier discloses curing the material which is a curable material on the flexible circuit (para. 0113-0114).
             Re claim 20:  Changes in the sequence of adding ingredients is prima facie obvious (MPEP 2144.04((IV)C) and the rearrangement of parts is prima facie obvious (MPEP 2144.04(V)C).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al WO 2018/057652 A1)(“Fournier”) in view of  Ho et al (US 2019/0237008 A1)(“Ho”)
 as applied to claim 1  above, and further in view of Huh et al (US 2015/0277008 A1)(“Huh”).
              Fournier in view of Ho discloses the limitations of claims 1  as stated above.  Fournier in view of Ho  is silent with respect to the recited components of the adhesive.
              Huh, in the same field of endeavor of adhesives for display devices such as OLED (para. 0002), discloses cationic adhesive  such as epoxy with epoxy groups, which is a disclosure of including a monomer of oligomer, and  which Huh discloses in the composition  includes a cationic  photopolymerization initiator (para. 0023).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the composition disclosed by Huh with the device disclosed by Fournier in view of Ho because Huh discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

s 8 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al WO 2018/057652 A1)(“Fournier”) in view of   Ho et al (US 2019/0237008 A1)(“Ho”) as applied to claims 1 and 15 above, and further in view of Myer-Berg (US 2011/0193217 A1).
Fournier in view of Ho  discloses the limitations of claims 1 and 15 as stated above.  Fournier in view of Ho  is silent with respect to the recited modulus range.
Meyer=Berg, in the same field of endeavor of adhesive for semiconductor parts mounting (para. 0065), discloses epoxy resin adhesive with modulus in the range of 50 kPa and 20 kPa (para. 0064), which is in the rectied range, and therefore the recited range is obvious (MPEP 2144.05(I) Obviousness of overlapping ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range disclosed by Meyer-Berg with the device disclosed by Fournierin view of Ho in order to ease stress.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895